
	
		I
		111th CONGRESS
		2d Session
		H. R. 6300
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Kucinich (for
			 himself and Mr. Filner) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for general revenue sharing for
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 State and Local Spending Will Help
			 Save America Act of 2010.
		2.General revenue
			 sharing
			(a)AppropriationThere is authorized to be appropriated and
			 is appropriated to carry out this section $200,000,000,000 for each of fiscal
			 years 2011 and 2012.
			(b)PaymentThe Secretary of the Treasury shall pay to
			 each State on a quarterly basis an amount equal to the amount allotted to the
			 State under
			 subsection (c).
			(c)AllotmentsFrom the amounts appropriated under
			 subsection (a) for each fiscal year, the
			 Secretary of the Treasury shall allot an amount to each of the States on the
			 basis of the relative population of each such State, as determined by the
			 Secretary of the Treasury on the basis of the most recent decennial
			 census.
			(d)Use of
			 fundsFunds received under
			 this section may be used only to supplement State operating budgets and may not
			 be used to supplement State capital budgets.
			(e)Effective
			 dateNot later than 90 days
			 after the date of the enactment of this Act, the Secretary of the Treasury
			 shall make payments to States under this section for fiscal year 2011. The
			 Secretary of the Treasury shall make payments to States under this section for
			 fiscal year 2012 not later than one year following the payments for fiscal year
			 2011 under this section.
			3.DefinitionsIn this Act:
			(1)Operating
			 budgetThe term
			 operating budget—
				(A)means the annual
			 spending plan for the recurring expenses of a State, including salaries,
			 equipment, and repairs; and
				(B)does not include
			 expenses to build or acquire permanent infrastructure.
				(2)StateThe term State means each of
			 the several States, the District of Columbia, the Commonwealth of Puerto Rico,
			 the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the
			 Northern Mariana Islands, the Trust Territory of the Pacific Islands, and any
			 other territory or possession of the United States.
			
